Case 2:18-cv-03081-JMA-AYS Document 38 Filed 11/08/19 Page 1 of 2 PageID #: 245




                                                                  Nicholas M. Reiter
                                                                  T 212.370.6296
                                                                  F 212.307.5598
                                                                  NMReiter@Venable.com




 November 8, 2019

 VIA ECF
 Hon. Anne Y. Shields
 U.S. Magistrate Judge
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

        Re:     Shawn Garrett v. Friends Academy, et al., Case No.: 2:18-cv-3081
                Defendants’ Response to Recent Correspondence

 Dear Judge Shields:

         This law firm represents Defendants Friends Academy, Mark Schoeffel, William Morris,
 Mary Alice Kolodner, Deborah Schoman, Andrea Kelly, Ann Marie Tidona and Robin Wilpon
 Wachtler (collectively, the “Defendants”) in the above-referenced matter. We write in response
 to Plaintiff Shawn Garrett’s letter dated November 4, 2019 and the Stagg Wabnik Law Group’s
 motion to withdraw as Plaintiff’s counsel, which was filed November 6, 2019.

         Defendants do not oppose the Stagg Wabnik Law Group’s motion to withdraw as
 Plaintiff’s counsel. It appears from Plaintiff’s November 4, 2019 letter that Plaintiff does not
 oppose the Stagg Wabnik Law Group’s motion either. Defendants respectfully request, however,
 that Plaintiff’s substitution of counsel not unnecessarily delay the litigation of this action. The
 current discovery deadline has passed, and but-for the Stagg Wabnik Law Group’s motion to
 withdraw as counsel, the parties would likely have begun dispositive motion practice.

          Defendants also feel compelled to respond to Plaintiff’s assertion in her November 4, 2019
 letter in which she stated that “the defense has not produced documents in response to at least 15
 of our numbered requests.” Defendants duly served their responses and objections to Plaintiff’s
 first document demands on May 22, 2019. To date, Defendants have produced more than 11,000
 pages of records in response to Plaintiff’s document demands. Defendants have also participated
 in several telephone conferences with Plaintiff’s current attorneys to resolve any discovery
Case 2:18-cv-03081-JMA-AYS Document 38 Filed 11/08/19 Page 2 of 2 PageID #: 246




 Hon. Ann Y. Shields
 November 8, 2018
 Page 2

 disputes in good faith. Accordingly, Defendants deny any suggestion that they have improperly
 failed to respond to any of Plaintiff’s discovery demands.

                                                   Respectfully,

                                                   /s/ Nicholas M. Reiter

                                                   Nicholas M. Reiter


  cc:   Debra L. Wabnik, Esq. (via ECF)
        Counsel for Plaintiff Shawn Garrett

        Plaintiff Shawn Garrett (via ECF)
